SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the petition is hereby DENIED.
Petitioners appeal from an August 12, 2002 order of the Board of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ) final order of removal and denial of petitioners’ applications for asylum, withholding of removal, and protection under the Convention Against Torture. Because the BIA adopted the IJ’s decision, our review is of the IJ’s decision. See Zhang v. Dept. of Justice, 362 F.3d 155, 158 (2d Cir.2004).
“When reviewing the denial of an application for asylum, federal courts defer to the immigration court’s factual findings as long as they are supported by ‘substantial evidence.’ Under this standard, we will not disturb a factual finding if it is supported by ‘reasonable, substantial, and probative’ evidence in the record when considered as a whole.” Wu Biao Chen v. INS, 344 F.3d 272, 275 (2d Cir.2003) (quoting Diallo v. INS, 232 F.3d 279, 287 (2d Cir.2000)). This standard is highly deferential. See Zhang v. INS, 386 F.3d 66, 73 (2d Cir.2004).
Based on a thorough review of the record, we see no basis upon which to reverse the IJ’s conclusion that petitioners have failed to meet their burden of showing either “past persecution or a well-founded fear of future persecution.” Zhang, 386 F.3d at 70.
We have considered petitioners’ claims and found them to be without merit. We hereby DENY the petition for review.